UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period :	October 1, 2013 — September 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamMoney MarketLiquidity Fund Annual report9 | 30 | 14 Message from the Trustees 1 Performance snapshot 2 Interview with your fund’s portfolio managers 3 Your fund’s performance 8 Your fund’s expenses 10 Terms and definitions 12 Other information for shareholders 13 Important notice regarding Putnam’s privacy policy 14 Trustee approval of management contract 15 Financial statements 20 Federal tax information 38 Shareholder meeting results 39 About the Trustees 40 Officers 42 Consider these risks before investing: Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve a $1.00 per share value, issuer credit quality and interest-rate risks exist, and it is possible to lose money by investing in this fund. Inflation’s effects may erode your investment’s value over time. Money market values typically rise and fall in response to changes in interest rates. Although the fund only buys high-quality investments, investments backed by a letter of credit carry the risk of the provider failing to fulfill its obligations to the issuer. Message from the Trustees Dear Fellow Shareholder: With the U.S. economy on firmer footing, the U.S. Federal Reserve has wound down its quantitative easing efforts, which were achieved through purchases of government securities and other financial assets. Now, a new chapter begins for the markets, including the likelihood that the central bank will initiate interest-rate increases in the middle of next year. At the same time, changes are likely at hand in fixed-income markets. With the Fed ending its asset purchases, the government will need to find other buyers for its newly issued securities. The hope is that the recovery today is strong enough to foster self-sustaining growth without the help of the central bank. In fact, after years of modest growth, it appears that the U.S. economy is positioned to expand at a more vigorous pace, as indicated by an annualized GDP growth rate above 4% in the second quarter. Amid these transitions, the stock market experienced high volatility, with sharp declines in October. These drops may be tied to the Ebola health crisis, ongoing global threats, and divergent growth rates between the U.S. and non-U.S. economies. Still, strong domestic growth, we believe, bodes well for corporate earnings and equity prices, even if interest rates were to rise. Also of importance, U.S. corporate revenue growth has started to bounce back. During this transitional time for the markets and the economy, we encourage you to meet with your financial advisor to ensure that your portfolio is properly diversified and aligned with your objectives and risk tolerance. Keep in mind that Putnam offers a wide range of strategies for all environments, as well as new ways of thinking about building portfolios for today’s markets. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees November 7, 2014 Performance snapshot Annualized total return (%) comparison as of 9/30/14 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classP shares assumes reinvestment of distributions. Class P shares do not bear an initial sales charge. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Yield reflects current performance more closely than total return. See pages 3 and 8–9 for additional performance information. To obtain the most recent month-end performance, please call Putnam at 1-800-225-1581. 2     Money Market Liquidity Fund Interview with your fund’s portfolio managers Joanne M. Driscoll, CFA Jonathan M. Topper What was the interest-rate environment like during the 12months ended September30, 2014? Joanne: After a challenging start for rate-sensitive investments in the early months of the reporting period, U.S. interest rates fell during the course of the period despite improving economic data. By early spring of 2014, a period of relative calm had descended on the financial markets, as the European Central Bank took unprecedented steps to reinvigorate the eurozone economy. Meanwhile, the Federal Reserve continued to scale back its stimulative bond-buying program while affirming its commitment to low rates. Investors also seemed reassured that Fed Chair Janet Yellen could keep inflation in check without having to increase the central bank’s benchmark interest rate during this transitional phase. In the closing months of the period, however, geopolitical tensions in Ukraine and the Middle East led to renewed volatility in the financial markets, and risk-averse investors sought the relative safety of U.S. Treasuries. Rekindled concerns about stress in the eurozone’s banking sector, the independence referendum in Scotland, the possibility of heftier European sanctions against Russia, and concerns over China’s weak growth also undermined investor confidence. And while the U.S. economy was perceived as being fairly stable and interest rates were expected to remain low, investors became more Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/14. See pages 2 and 8–9 for additional fund performance information. Index descriptions can be found on page 12. Money Market Liquidity Fund     3 cautious about the potential impact of the Fed’s raising interest rates in 2015. How did Putnam Money Market Liquidity Fund perform against this backdrop? Jonathan: The Fed’s decision to hold its benchmark federal funds rate at near zero percent throughout the period contributed to an absolute low level of yields at the front end of the yield curve. Accordingly, the fund’s performance fell in line with this rate environment. What can you tell us about your investment approach during the reporting period? Joanne: Interest rates on the short end of the yield curve were flat to marginally tighter for the period, as Fed policy continued to hold short-term interest rates close to zero. We looked for investments that allowed us to extend maturities further out on the money market yield curve to lock in attractive rates that have minimal risk, focusing on agency discount notes and a diversified list of high-quality credits. During the period, the fund also saw the addition of term repurchase agreements in the one-week maturity range to provide additional liquidity. We added longer-dated term repurchase agreements as well, enabling the fund to lock in rates when they became attractive following the debt ceiling debate in the fall of 2013. Repurchase agreements with what we believe are strong counterparties that are collateralized by Treasuries and mortgages backed by U.S. government agencies represented a large weighting in the portfolio throughout the period as they provided a regular source of liquidity. The fund gained a Treasury exposure by purchasing the new Treasury floating-rate notes that launched at the beginning of 2014. These longer-dated new-issue securities have two-year maturities that reset on a daily basis against the most recent 13-week Treasury bill. Portfolio composition Allocations are shown as a percentage of the fund’s net assets as of 9/30/14. Cash and net other assets, if any, represent the market value weights of cash and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 4     Money Market Liquidity Fund “We expect upward pressure on interest rates in the next few months, but we believe it will have limited impact on short-term interest rates.” Jonathan Topper While the vast majority of holdings were U.S. securities, we found opportunities in European bond markets during the period. With the European Central Bank committed to supporting the eurozone economy and financial institutions taking steps in an effort to bolster their creditworthiness, our outlook for Europe improved. Accordingly, we added French banks with maturities in the one- to two-month maturity time frame to augment the portfolio’s diversification. Given our interest-rate outlook, we maintained a relatively low portfolio duration, thereby limiting the fund’s sensitivity to changes in interest rates. The portfolio’s weighted average maturity decreased from 37 days at the beginning of the period to 22 days at period-end on September30. Which fund holdings exemplified your investment approach? Jonathan: We think that underlying bank fundamentals are improving, and we have invested in what we believe are large, creditworthy banks, such as U.S. Bank and Wells Fargo. The fund also held commercial paper issued by Coca Cola. We continue to find what we believe are attractive opportunities in the first-tier corporate and asset-backed commercial paper [ABCP] market, including Liberty Street Funding and Regency Markets. We focused on ABCP issuers that are backed by what we believe are diverse, high-quality financial assets, such as commercial and auto loans, as well as other asset types that have Portfolio composition comparison This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Money Market Liquidity Fund     5 ample third-party structural support and strong management and sponsorship. The Securities and Exchange Commission [SEC] recently approved regulatory changes for money market mutual funds. What are the new regulations, and how will they affect Putnam Money Market Liquidity Fund? Joanne: On July23, 2014, the SEC approved amendments to Rule 2a-7 under the Investment Company Act of 1940, which build upon the reforms adopted by the Commission in March2010 to reduce the interest-rate, credit, and liquidity risks for money market fund portfolios. The 2014 rule changes address three main areas: structure [net asset value (NAV) and liquidity fees and gates], portfolio diversification, and enhanced disclosures. While not all the rules impact every type of money market fund in exactly the same way, all money market funds will be affected. Specifically, the new rules require a floating NAV for institutional prime and institutional municipal money market mutual funds. All other traditional retail money market mutual funds, including U.S. Treasury, government, retail prime, and retail municipal money market funds, will continue to be eligible to maintain a constant share price of $1.00. In the rule amendments, the SEC created a new distinction between retail prime and municipal money market funds, which can be held only by “natural persons” or individual investors, and institutional prime and municipal bond funds, which can be held by institutions such as corporations, small businesses, and pension plans. The NAV for institutional funds will vary, or “float,” and may thus be higher or lower than $1.00. Implicit in this distinction is the recognition that retail and most municipal money market funds are generally not as vulnerable to runs by investors during periods of stress as are institutional funds. With liquidity fees and gates, money market fund boards will have the discretion to impose fees and suspend redemptions during periods of market stress to reduce the risk of runs in money market funds. In these situations, the boards could charge a liquidity fee of up to two percent on all redemptions if market stress causes a fund’s weekly liquid assets to fall below 30 percent of its total assets. Finally, stronger diversification, disclosure, and stress-testing requirements, as well as updated reporting standards, were also addressed by the new reforms. While the new rules became effective in the fall of 2014, the SEC has provided a two-year transition period for money market fund managers and investors to fully implement the structural and operational reforms. Full compliance will not be required until mid-to-late 2016. These reforms have been debated for approximately four years, during which time we have been closely monitoring developments and their impact on our shareholders. We are still evaluating the new amendments, so there are no changes for the fund at this time. What are your thoughts about the future course of interest rates? Jonathan: The U.S. economy has continued to show signs of expanding at a modest to moderate rate. However, Yellen has emphasized that interest rates would remain very low by historic standards even as the Fed shifted away from its aggressive quantitative easing efforts in October2014. But, in our view, investors are likely to continue weighing the outlook for interest-rate hikes by the Fed, causing some uneasiness in the financial markets, as will geopolitical and macroeconomic factors that are beyond the central bank’s control. We expect upward pressure on interest rates in the next few months, but we believe 6     Money Market Liquidity Fund it will have limited impact on short-term interest rates. The impact may come when the Fed actively begins raising its benchmark rate — most likely in the first half of 2015. Thus, with so much uncertainty at the close of the reporting period, we think it best to maintain the fund’s flexibility, especially since the markets tend to price in anticipated Fed action before policy adjustments become reality. Thank you, Joanne and Jonathan, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the D’Amore-McKim School of Business at Northeastern University and a B.S. from Westfield State College. She joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan M. Topper has a B.A. from Northeastern University. He has been in the investment industry since he joined Putnam in 1990. IN THE NEWS Tumbling oil prices, which dropped at least 20% from June to October2014, signaled the beginning of a bear market caused by a vast oversupply of oil and weakening global demand. Shale gas and oil production extraction methods have helped boost U.S. oil production to 8.7 million barrels per day in September, the highest since July 1986, according to the Energy Information Administration. This output has greatly increased oil supplies worldwide. Rather than focus on lowering production in order to push prices higher, the 12-nation Organization of Petroleum Exporting Countries (OPEC) has opted to increase output and sell off reserves at a deep discount to struggling economies in Asia and Europe. Falling demand is also playing a role in the price drop. The International Energy Agency has cut its 2014 and 2015 estimates for oil demand to levels last seen in 2009, the most recent global recessionary period. With continued downward pressure on the world’s oil markets, there is a silver lining — some U.S. drivers have seen gasoline prices dip below $3 per gallon. Money Market Liquidity Fund     7 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2014, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class P shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. See the Terms and Definitions section of this report for definitions of the share class offered by your fund. Fund performance Total return for periods ended 9/30/14 Class P (inceptiondate) (4/13/09) Net assetvalue Life of fund 0.71% Annualaverage 0.13  5 years 0.56  Annualaverage 0.11  3 years 0.26  Annualaverage 0.09  1 year 0.06  Current rate (end of period)* Net assetvalue Current 7-day yield (with expense limitation) 0.06% Current 7-day yield (without expense limitation) 0.00  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Class P shares do not carry an initial sales charge or a contingent deferred sales charge (CDSC). *The 7-day rate is the most common gauge for measuring money market mutual fund performance. The rate reflects current performance more closely than total return. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 8     Money Market Liquidity Fund Comparative Lipper returns For periods ended 9/30/14 Lipper Institutional Money MarketFunds category average* Life of fund 0.37% Annualaverage 0.07  5 years 0.25  Annualaverage 0.05  3 years 0.12  Annualaverage 0.04  1 year 0.02  Lipper results should be compared to fund performance at net asset value. *Over the 1-year, 3-year, 5-year, and life-of-fund periods ended 9/30/14, there were 279, 273, 258, and 251 funds, respectively, in this Lipper category. Fund distribution information For the 12-month period ended 9/30/14 Distributions Class P Number 12 Income $0.000571 Capital gains — Total $0.000571 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Money Market Liquidity Fund     9 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class P Net expenses for the fiscal year ended 9/30/13* 0.04% Total annual operating expenses for the fiscal year ended 9/30/13 0.29% Annualized expense ratio for the six-month period ended 9/30/14† 0.03% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Reflects Putnam Management’s contractual obligation to limit expenses through 1/30/15. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2014, to September 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class P Expenses paid per $1,000*† $0.15 Ending value (after expenses) $1,000.30 *Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/14. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 10     Money Market Liquidity Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2014, use the following calculation method. To find the value of your investment on April 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class P Expenses paid per $1,000*† $0.15 Ending value (after expenses) $1,024.92 *Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/14. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Money Market Liquidity Fund     11 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class P shares require no minimum initial investment amount and no minimum subsequent investment amount. There is no initial or deferred sales charge. They bear no management fee and are available only to other Putnam funds and accounts managed by Putnam and its affiliates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 12     Money Market Liquidity Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on FormN-Q. Shareholders may obtain the fund’s FormN-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2014, Putnam employees had approximately $489,000,000 and the Trustees had approximately $137,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Money Market Liquidity Fund     13 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 14     Money Market Liquidity Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2014. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and Money Market Liquidity Fund     15 • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements under the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Shareholders also voted overwhelmingly to approve these fee arrangements in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable Paul G. Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, 16     Money Market Liquidity Fund interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. In addition, Putnam Management has contractually agreed to waive its management fees for your fund through January 30, 2016. The Trustees noted that fund has paid no management fees since its inception. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the third quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as Money Market Liquidity Fund     17 well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, which commenced operations on April 13, 2009, the Trustees considered information about your fund’s total return and its performance relative to its benchmark over the one-year and three-year periods ended December 31, 2013. Over these periods, your fund’s class P shares’ return net of fees and expenses was positive and slightly exceeded the return of its benchmark. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen 18     Money Market Liquidity Fund its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Money Market Liquidity Fund     19 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset typeand industry sector, country, or state to show areas of concentration anddiversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they wereearned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 20     Money Market Liquidity Fund Report of Independent Registered Public Accounting Firm The Board of Trustees and ShareholdersPutnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Money Market Liquidity Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of September 30, 2014, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2014, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Money Market Liquidity Fund as of September 30, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, MassachusettsNovember 7, 2014 Money Market Liquidity Fund     21 The fund’s portfolio 9/30/14 REPURCHASE AGREEMENTS (39.2%)* Principalamount Value Interest in $158,000,000 joint tri-party repurchase agreement dated 9/30/14 with Bank of Nova Scotia due 10/1/14 — maturity value of $53,000,000 for an effective yield of 0.000% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.375% to 2.625% and due dates ranging from 4/15/15 to 1/15/20, valued at $161,160,064) $53,000,000 $53,000,000 Interest in $155,000,000 joint tri-party term repurchase agreement dated 9/25/14 with Barclays Capital, Inc. due 10/2/14 — maturity value of $52,000,404 for an effective yield of 0.04% (collateralized by various mortgage backed securities with coupon rates ranging from 0.000% to 5.125% and due dates ranging from 5/1/17 to 9/1/44, valued at $158,100,000) 52,000,000 52,000,000 Interest in $100,000,000 joint tri-party repurchase agreement dated 9/30/14 with BNP Paribas US due 10/1/14 — maturity value of $91,802,026 for an effective yield of 0.01% (collateralized by various mortgage backed securities with coupon rates ranging from 3.000% to 4.500% and due dates ranging from 12/1/25 to 6/1/44, valued at $102,066,059) 91,802,000 91,802,000 Interest in $233,000,000 joint tri-party term repurchase agreement dated 9/25/14 with Citigroup Global Markets, Inc. due 10/2/14 — maturity value of $78,000,910 for an effective yield of 0.060% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.075% to 9.250% and due dates ranging from 1/31/16 to 5/15/42, valued at $237,660,043) 78,000,000 78,000,000 Interest in $326,032,000 joint tri-party repurchase agreement dated 9/30/14 with Citigroup Global Markets, Inc. due 10/1/14 — maturity value of $156,493,004 for an effective yield of 0.001% (collateralized by various U.S. Treasury notes and a mortgage backed security with coupon rates ranging from 0.875% to 3.000% and due dates ranging from 7/31/19 to 10/15/42, valued at $332,552,646) 156,493,000 156,493,000 Interest in $45,000,000 tri-party term repurchase agreement dated 9/30/14 with Goldman, Sachs & Co. due 10/3/14 — maturity value of $45,000,350 for an effective yield of 0.040% (collateralized by various mortgage backed securities with coupon rates ranging from 4.000% to 7.000% and due dates ranging from 1/15/39 to 9/15/43, valued at $45,900,001)IR 45,000,000 45,000,000 Interest in $50,000,000 tri-party repurchase agreement dated 9/30/14 with J.P. Morgan Securities, Inc. due 10/1/14 — maturity value of $50,000,000 for an effective yield of 0.000% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.875% to 3.375% and due dates ranging from 4/30/17 to 5/15/44, valued at $51,000,889) 50,000,000 50,000,000 Interest in $257,546,000 joint tri-party repurchase agreement dated 9/30/14 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 10/1/14 — maturity value of $129,546,000 for an effective yield of 0.000% (collateralized by a mortgage backed security with a coupon rate of 4.000% and a due date of 8/20/44, valued at $262,696,920) 129,546,000 129,546,000 Interest in $100,000,000 joint tri-party term repurchase agreement dated 9/23/14 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 10/1/14 — maturity value of $33,000,147 for an effective yield of 0.02% (collateralized by a mortgage backed security with a coupon rate of 4.000% and a due date of 8/20/44, valued at $102,000,001)IR 33,000,000 33,000,000 Total repurchase agreements (cost $688,841,000) $688,841,000 22     Money Market Liquidity Fund U.S. GOVERNMENT AGENCY OBLIGATIONS (23.5%)* Yield (%) Maturity date Principalamount Value Federal Farm Credit Bank unsec. discount notes 0.110 12/16/14 $11,000,000 $10,997,446 Federal Farm Credit Bank unsec. discount notes 0.080 11/7/14 10,000,000 9,999,178 Federal Farm Credit Bank Funding Corporation unsec. discount notes 0.070 12/22/14 17,000,000 16,997,289 Federal Farm Credit Bank Funding Corporation unsec. discount notes 0.080 10/31/14 15,000,000 14,999,000 Federal Farm Credit Bank Funding Corporation unsec. discount notes 0.040 10/21/14 15,000,000 14,999,667 Federal Home Loan Bank unsec. discount notes 0.065 10/29/14 17,000,000 16,999,141 Federal Home Loan Bank unsec. discount notes 0.090 10/20/14 28,000,000 27,998,670 Federal Home Loan Bank unsec. discount notes 0.085 10/17/14 10,000,000 9,999,622 Federal Home Loan Bank unsec. discount notes 0.097 2/25/15 17,000,000 16,993,267 Federal Home Loan Bank unsec. discount notes 0.072 11/28/14 5,000,000 4,999,420 Federal Home Loan Bank unsec. discount notes 0.090 11/21/14 12,150,000 12,148,451 Federal Home Loan Mortgage Corporation unsec. discount notes 0.090 12/15/14 8,500,000 8,498,406 Federal Home Loan Mortgage Corporation unsec. discount notes 0.055 11/26/14 23,500,000 23,497,639 Federal Home Loan Mortgage Corporation unsec. discount notes 0.067 11/24/14 33,000,000 32,996,700 Federal Home Loan Mortgage Corporation unsec. discount notes 0.090 11/17/14 4,700,000 4,699,448 Federal Home Loan Mortgage Corporation unsec. discount notes 0.090 11/3/14 11,000,000 10,999,093 Federal Home Loan Mortgage Corporation unsec. discount notes 0.100 10/8/14 11,000,000 10,999,786 Federal National Mortgage Association unsec. discount notes 0.070 12/15/14 12,500,000 12,498,177 Federal National Mortgage Association unsec. discount notes 0.065 12/8/14 30,000,000 29,996,317 Federal National Mortgage Association unsec. discount notes 0.067 12/3/14 15,000,000 14,998,241 Federal National Mortgage Association unsec. discount notes 0.115 11/17/14 23,000,000 22,996,547 Federal National Mortgage Association unsec. discount notes 0.113 10/27/14 32,600,000 32,597,560 Federal National Mortgage Association unsec. discount notes 0.075 10/22/14 17,000,000 16,999,256 Federal National Mortgage Association unsec. discount notes 0.160 10/1/14 33,500,000 33,500,000 Total U.S. government agency obligations (cost $412,408,321) $412,408,321 COMMERCIAL PAPER (15.0%)* Yield (%) Maturity date Principalamount Value Australia & New Zealand Banking Group, Ltd. 0.130 11/6/14 $18,000,000 $18,000,000 Chevron Corp. 0.100 12/18/14 6,500,000 6,498,592 Chevron Corp. 0.100 12/1/14 2,500,000 2,499,576 Coca-Cola Co. (The) 0.100 11/19/14 13,500,000 13,498,163 Coca-Cola Co. (The) 0.100 11/4/14 4,500,000 4,499,575 Commonwealth Bank of Australia 144A (Australia) 0.187 10/7/14 9,000,000 9,000,084 Money Market Liquidity Fund     23 COMMERCIAL PAPER (15.0%)* cont. Yield (%) Maturity date Principalamount Value DnB Bank ASA (Norway) 0.135 11/10/14 $17,500,000 $17,497,375 Export Development Canada (Canada) 0.100 12/2/14 6,000,000 5,998,967 General Electric Capital Corp. 0.120 11/13/14 25,000,000 24,996,417 HSBC USA, Inc. (United Kingdom) 0.170 1/22/15 6,000,000 5,996,798 HSBC USA, Inc. (United Kingdom) 0.160 11/4/14 10,000,000 9,998,489 National Australia Funding Delaware, Inc. 144A 0.100 11/19/14 16,500,000 16,497,754 Nestle Capital Corp. 0.100 11/5/14 9,000,000 8,999,125 Nestle Finance International, Ltd. (Switzerland) 0.080 10/27/14 9,000,000 8,999,480 Nordea Bank AB (Sweden) 0.150 11/7/14 15,000,000 14,997,687 Nordea Bank AB (Sweden) 0.120 10/16/14 2,500,000 2,499,875 Proctor & Gamble Co. (The) 0.090 12/4/14 9,000,000 8,998,560 Proctor & Gamble Co. (The) 0.070 11/13/14 7,000,000 6,999,415 Roche Holdings, Inc. (Switzerland) 0.050 11/24/14 8,400,000 8,399,370 Roche Holdings, Inc. (Switzerland) 0.110 10/27/14 3,400,000 3,399,730 Roche Holdings, Inc. (Switzerland) 0.090 10/6/14 3,550,000 3,549,956 Skandinaviska Enskilda Banken AB (Sweden) 0.113 10/23/14 8,500,000 8,499,403 State Street Corp. 0.130 12/2/14 17,000,000 16,996,194 Svenska Handelsbanken, Inc. (Sweden) 0.180 12/12/14 5,000,000 4,998,200 Toyota Motor Credit Corp 0.130 10/2/14 18,250,000 18,249,934 Wal-Mart Stores, Inc. 0.060 10/31/14 7,500,000 7,499,625 Westpac Banking Corp. 144A (Australia) 0.227 11/3/14 5,000,000 5,000,357 Total commercial paper (cost $263,068,701) $263,068,701 ASSET-BACKED COMMERCIAL PAPER (7.4%)* Yield (%) Maturity date Principalamount Value Fairway Finance, LLC 144A (Canada) 0.140 10/9/14 $11,000,000 $10,999,658 Gotham Funding Corp. (Japan) 0.170 10/1/14 18,000,000 18,000,000 Liberty Street Funding, LLC (Canada) 0.160 11/24/14 13,000,000 12,996,880 Liberty Street Funding, LLC 144A (Canada) 0.170 10/15/14 3,000,000 2,999,802 Manhattan Asset Funding Co., LLC (Japan) 0.170 11/3/14 17,500,000 17,497,273 MetLife Short Term Funding, LLC 0.110 11/3/14 10,000,000 9,998,992 MetLife Short Term Funding, LLC 0.120 10/23/14 5,810,000 5,809,574 Old Line Funding, LLC 144A 0.180 11/21/14 10,000,000 9,997,450 Regency Markets No. 1, LLC 144A 0.130 10/15/14 16,000,000 15,999,191 Thunder Bay Funding, LLC 0.150 10/20/14 18,000,000 17,998,575 Working Capital Management Co. (Japan) 0.130 10/15/14 8,000,000 7,999,595 Total asset-backed commercial paper (cost $130,296,990) $130,296,990 MUNICIPAL BONDS AND NOTES (4.7%)* Yield (%) Maturity date Principalamount Value University of Chicago Commercial Paper, Ser. A 0.101 11/18/14 $15,000,000 $14,998,000 WI State Hlth. & Edl. Facs. Auth. VRDN (Wheaton Franciscan Svcs.), Ser. B (U.S. Bank, N.A. (LOC)) 0.050 8/15/33 5,040,000 5,040,000 (Med. College of WI), Ser. B (U.S. Bank, N.A. (LOC)) 0.030 12/1/33 13,000,000 13,000,000 24     Money Market Liquidity Fund MUNICIPAL BONDS AND NOTES (4.7%)* cont. Yield (%) Maturity date Principalamount Value Yale University Commercial Paper 0.090 11/17/14 $31,500,000 $31,496,299 Yale University Commercial Paper 0.090 10/8/14 18,150,000 18,149,682 Total municipal bonds and notes (cost $82,683,981) $82,683,981 CERTIFICATES OF DEPOSIT (3.6%)* Interestrate (%) Maturity date Principalamount Value Bank of Montreal/Chicago, IL (Canada) 0.170 11/13/14 $6,000,000 $6,000,000 Canadian Imperial Bank of Commerce/New York, NY FRN 0.488 11/5/14 16,000,000 16,005,714 Citibank, NA 0.130 10/3/14 8,000,000 8,000,035 Svenska Handelsbanken/New York, NY FRN (Sweden) 0.412 10/6/14 5,000,000 5,000,199 Swedbank AB/New York 0.080 10/24/14 8,000,000 8,000,000 Toronto-Dominion Bank/NY (Canada) 0.140 10/20/14 16,000,000 16,000,000 Wells Fargo Bank, NA FRN 0.226 12/5/14 5,000,000 5,000,700 Total certificates of deposit (cost $64,006,648) $64,006,648 U.S. TREASURY OBLIGATIONS (4.2%)* Yield (%) Maturity date Principalamount Value U.S. Treasury Bills 0.133 11/13/14 $23,000,000 $22,996,360 U.S. Treasury Notesk 0.080 7/31/16 8,500,000 8,499,684 U.S. Treasury Notesk 0.079 4/30/16 17,950,000 17,950,947 U.S. Treasury Notesk 0.055 1/31/16 23,650,000 23,645,160 Total U.S. treasury obligations (cost $73,092,151) $73,092,151 TIME DEPOSITS (2.3%)* Interestrate (%) Maturity date Principalamount Value Australia & New Zealand Banking Group, Ltd. (Cayman Islands) 0.060 10/1/14 $16,500,000 $16,500,000 Credit Agricole Corporate and Investment Bank/New York (Cayman Islands) 0.060 10/1/14 8,000,000 8,000,000 Svenska Handelsbanken/Cayman Islands (Sweden) 0.010 10/1/14 16,500,000 16,500,000 Total time deposits (cost $41,000,000) $41,000,000 CORPORATE BONDS AND NOTES (0.1%)* Interestrate (%) Maturity date Principalamount Value US Bancorp/MN sr. unsec. unsub. notes Ser. MTN 2.875 11/20/14 $1,000,000 $1,003,475 Total corporate bonds and notes (cost $1,003,475) $1,003,475 TOTAL INVESTMENTS Total investments (cost $1,756,401,267) $1,756,401,267 Key to holding’s abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period LOC Letter of Credit MTN Medium Term Notes VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. Money Market Liquidity Fund     25 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2013 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,756,022,218. k The rates shown are the current interest rates at the close of the reporting period. IR Repurchase agreements with a maturity of more than seven days are considered to be illiquid investments. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $130,296,990 $— Certificates of deposit — 64,006,648 — Commercial paper — 263,068,701 — Corporate bonds and notes — 1,003,475 — Municipal bonds and notes — 82,683,981 — Repurchase agreements — 688,841,000 — Time deposits — 41,000,000 — U.S. government agency obligations — 412,408,321 — U.S. treasury obligations — 73,092,151 — Totals by level $— $1,756,401,267 $— During the reporting period, transfers within the fair value hierarchy did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. The accompanying notes are an integral part of these financial statements. 26     Money Market Liquidity Fund Statement of assets and liabilities 9/30/14 ASSETS Investment in securities, at value, (Note 1): Unaffiliated issuers (at amortized cost) $1,067,560,267 Repurchase agreements (identified cost $688,841,000) 688,841,000 Cash 398 Interest and other receivables 212,707 Prepaid assets 7,841 Total assets 1,756,622,213 LIABILITIES Payable for custodian fees (Note 2) 9,131 Payable for investor servicing fees (Note 2) 28,545 Payable for Trustee compensation and expenses (Note 2) 401,526 Payable for administrative services (Note 2) 2,387 Payable for auditing and tax fees 37,584 Payable for legal fee 30,652 Distributions payable to shareholders 84,262 Other accrued expenses 5,908 Total liabilities 599,995 Net assets $1,756,022,218 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,755,987,831 Undistributed net investment income (Note 1) 34,387 Total — Representing net assets applicable to capital shares outstanding $1,756,022,218 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class P share($1,756,022,218 divided by 1,755,987,831 shares) $1.00 The accompanying notes are an integral part of these financial statements. Money Market Liquidity Fund     27 Statement of operations Year ended 9/30/14 INVESTMENT INCOME $1,838,400 EXPENSES Compensation of Manager (Note 2) 5,051,099 Investor servicing fees (Note 2) 202,138 Custodian fees (Note 2) 40,629 Trustee compensation and expenses (Note 2) 125,728 Administrative services (Note 2) 52,159 Other 268,610 Fees waived and reimbursed by Manager (Note 2) (5,051,099) Total expenses 689,264 Expense reduction (Note 2) (6) Net expenses 689,258 Net investment income 1,149,142 Net realized gain on investments (Notes 1 and 3) 1,835 Net gain on investments 1,835 Net increase in net assets resulting from operations $1,150,977 The accompanying notes are an integral part of these financial statements. 28     Money Market Liquidity Fund Statement of changes in net assets DECREASE IN NET ASSETS Year ended 9/30/14 Year ended 9/30/13 Operations: Net investment income $1,149,142 $3,069,173 Net realized gain on investments 1,835 27,566 Net increase in net assets resulting from operations 1,150,977 3,096,739 Distributions to shareholders (Note 1): From ordinary income Net investment income Class P (1,155,250) (3,112,906) Decrease from capital share transactions (Note 4) (459,698,854) (2,420,060,387) Total decrease in net assets (459,703,127) (2,420,076,554) NET ASSETS Beginning of year 2,215,725,345 4,635,801,899 End of year (including undistributed net investment income of $34,387 and $11,095, respectively) $1,756,022,218 $2,215,725,345 The accompanying notes are an integral part of these financial statements. Money Market Liquidity Fund     29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) Net realized gain (loss) on investmentsa Total from investment operations Fromnet investment income Totaldistributions Net asset value, end of period Total return at net asset value (%)b Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)c,d Ratio of net investment income (loss) to average netassets (%)d Class P September 30, 2014 $1.00 .0006 — .0006 (.0006) (.0006) $1.00 .06 $1,756,022 .03 .06 September 30, 2013 1.00 .0010 — .0010 (.0010) (.0010) 1.00 .10 2,215,725 .04 .11 September 30, 2012 1.00 .0010 — .0010 (.0010) (.0010) 1.00 .10 4,635,802 .03 .10 September 30, 2011 1.00 .0011 — .0011 (.0011) (.0011) 1.00 .11 3,819,456 .03 .11 September 30, 2010 1.00 .0020 — .0020 (.0019) (.0019) 1.00 .19 5,594,202 .05 .19 a Amount represents less than $0.0001 per share. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual waiver of the funds management fee in effect during the period. As a result of such waiver, the management fee reflects a reduction of the following amounts (Note 2): Percentage ofaverage net assets September 30, 2014 0.25% September 30, 2013 0.25 September 30, 2012 0.25 September 30, 2011 0.25 September 30, 2010 0.25 The accompanying notes are an integral part of these financial statements. 30 Money Market Liquidity Fund Money Market Liquidity Fund 31 Notes to financial statements 9/30/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2013 through September 30, 2014. Putnam Money Market Liquidity Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks as high a rate of current income as Putnam Management, LLC believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that are high quality and have short-term maturities. The fund invests significantly in certificates of deposit, commercial paper (including asset-backed commercial paper), U.S. government debt and repurchase agreements, corporate obligations and bankers acceptances. The fund offers class P shares, which are sold without a front-end sales charge and generally are not subject to a contingent deferred sales charge. Class P shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a–7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Interest income is recorded on the accrual basis. Premiums and discounts from purchases of short-term investments are amortized/accreted at a constant rate until maturity. Gains or losses on securities sold are determined on the identified cost basis. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and 32     Money Market Liquidity Fund borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. For the reporting period, there were no material temporary or permanent differences. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $29,400 to increase undistributed net investment income and $29,400 to decrease accumulated net realized gain. The tax basis components of distributable earnings as of the close of the reporting period were as follows: Undistributed ordinary income $118,650 The aggregate identified cost on a financial reporting and tax basis is the same. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services monthly based on the average net assets of the fund. Such fee is based on the annual rate of 0.25% of the average net assets of the fund. Putnam Management has agreed to waive its management fee from the fund through January 30, 2016. During the reporting period, the fund waived $5,051,099 as a result of this waiver. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.20% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Money Market Liquidity Fund     33 Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.01% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $6 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $1,051, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has not adopted a distribution plan (the Plan) pursuant to Rule 12b–1 under the Investment Company Act of 1940. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales (including maturities) of investment securities (all short-term obligations) aggregated $182,203,113,269 and $182,662,901,623, respectively. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares at a constant net asset value of $1.00 per share were as follows: Year ended 9/30/14 Year ended 9/30/13 ClassP Shares sold 4,163,276,602 5,625,521,035 Shares issued in connection with reinvestment of distributions — — 4,163,276,602 5,625,521,035 Shares repurchased (4,622,975,456) (8,045,581,422)* Net decrease (459,698,854) (2,420,060,387) *In March 2013, Putnam Money Market Liquidity Fund was replaced with Putnam Short Term Investment Fund as the primary cash sweep vehicle for most Putnam Funds. Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 34     Money Market Liquidity Fund This page left blank intentionally. Money Market Liquidity Fund     35 Note 6: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of Nova Scotia Barclays Capital, Inc. BNP Paribas US Citigroup Global Markets, Inc. Goldman, Sachs & Co. J.P. Morgan Securities, Inc. Merrill Lynch,Pierce, Fenner and Smith Inc. Total Assets: Repurchase agreements** $53,000,000 $52,000,000 $91,802,000 $234,493,000 $45,000,000 $50,000,000 $162,546,000 $688,841,000 Total Assets $53,000,000 $52,000,000 $91,802,000 $234,493,000 $45,000,000 $50,000,000 $162,546,000 $688,841,000 Total Financial and Derivative Net Assets $53,000,000 $52,000,000 $91,802,000 $234,493,000 $45,000,000 $50,000,000 $162,546,000 $688,841,000 Total collateral received (pledged)†## $53,000,000 $52,000,000 $91,802,000 $234,493,000 $45,000,000 $50,000,000 $162,546,000 Net amount $— $— $— $— $— $— $— ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Note 7: Note regarding recent Securities and Exchange Commission (“SEC”) rule amendments In July 2014, the SEC adopted amendments to the rules under the Investment Company Act of 1940 governing the operations of registered money market funds, such as Putnam Money Market Liquidity Fund. The amendments are generally intended to address circumstances in which money market funds may face heavy redemptions and to increase the transparency of risks associated with investments in money market funds. Putnam Management is evaluating the SEC’s adopted rules and their potential impact on the fund and its financial statements. 36 Money Market Liquidity Fund Money Market Liquidity Fund 37 Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2015 will show the tax status of all distributions paid to your account in calendar 2014. 38     Money Market Liquidity Fund Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 5,415,154,963 14,207,845 Ravi Akhoury 5,415,184,974 14,177,833 Barbara M. Baumann 5,415,851,291 13,511,517 Jameson A. Baxter 5,415,767,570 13,595,238 Charles B. Curtis 5,415,854,394 13,508,413 Robert J. Darretta 5,416,022,043 13,340,765 Katinka Domotorffy 5,415,419,173 13,943,635 John A. Hill 5,415,885,634 13,477,174 Paul L. Joskow 5,416,010,424 13,352,383 Kenneth R. Leibler 5,415,817,292 13,545,516 Robert E. Patterson 5,415,985,292 13,377,516 George Putnam, III 5,415,959,400 13,403,408 Robert L. Reynolds 5,416,108,530 13,254,278 W. Thomas Stephens 5,415,918,406 13,444,402 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votesfor Votesagainst Abstentions Brokernon-votes 2,147,598,089 — — — A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votesfor Votesagainst Abstentions Brokernon-votes 5,234,359,081 33,570,449 18,267,087 143,166,192 All tabulations are rounded to the nearest whole number. Money Market Liquidity Fund     39 About the Trustees Independent Trustees Liaquat Ahamed Born 1952, Trustee since 2012 Principal occupations during past five years: Pulitzer Prize-winning author of Lords of Finance: The Bankers Who Broke the World, whose articles on economics have appeared in such publications as the New York Times, Foreign Affairs, and the Financial Times. Director of Aspen Insurance Co., a New York Stock Exchange company, and Chair of the Aspen Board’s Investment Committee. Trustee of the Brookings Institution and Chair of its Investment Committee. Other directorships: The Rohatyn Group, an emerging-market fund complex that manages money for institutions Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Current Board member of The Denver Foundation. Former Chair and current Board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, the Children’s Hospital of Colorado. Other directorships: Buckeye Partners, L.P., a publicly traded master limited partnership focused on pipeline transport, storage, and distribution of petroleum products; Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. President Emeritus and former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security AdvisoryBoard. Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: From 2009 until 2012, served as Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company Katinka Domotorffy Born 1975, Trustee since 2012 Principal occupations during past five years: Voting member of the Investment Committees of the Anne Ray Charitable Trust and Margaret A. Cargill Foundation, part of the Margaret A. Cargill Philanthropies. Until 2011, Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management. Other directorships: Reach Out and Read of Greater New York, an organization dedicated to promoting childhood literacy John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Global Markets and Corporate Ownership at The Columbia University Law School. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company 40     Money Market Liquidity Fund Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra; Prior to April 2013, served as Director of TransCanada Corporation and TransCanada Pipelines Ltd., energy companies focused on natural gas transmission, oil pipelines and power services Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Serves on the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Director of Beth Israel Deaconess Care Organization. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Northeast Utilities, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate, and Chairman of its Investment Committee. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008 and, since 2014, President and Chief Executive Officer of Great-West Financial, a financial services company that provides retirement savings plans, life insurance, and annuity and executive benefits products, and of Great-West Lifeco U.S. Inc., a holding company that owns Putnam Investments and Great-West Financial. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Money Market Liquidity Fund     41 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Executive Vice President, Principal Executive Officer, and Compliance Liaison Since 2004 Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Since 2002 Chief of Operations, Putnam Investments and Putnam Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments, Putnam Management, and Putnam Retail Management Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Since 2007 Chief Compliance Officer, Putnam Investments, Putnam Management, and Putnam Retail Management Michael J. Higgins (Born 1976) Vice President, Treasurer, and Clerk Since 2010 Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Janet C. Smith (Born 1965) Vice President, Principal Accounting Officer, and Assistant Treasurer Since 2007 Director of Fund Administration Services, Putnam Investments and Putnam Management Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Investments and Putnam Management James P. Pappas (Born 1953) Vice President Since 2004 Director of Trustee Relations, Putnam Investments and Putnam Management Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Since 2002 Director of Operational Compliance, Putnam Investments and Putnam Retail Management Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 42     Money Market Liquidity Fund Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth Growth Opportunities Fund International Growth Fund Multi-Cap Growth Fund Small Cap Growth Fund Voyager Fund Blend Asia Pacific Equity Fund Capital Opportunities Fund Capital Spectrum Fund Emerging Markets Equity Fund Equity Spectrum Fund Europe Equity Fund Global Equity Fund International Capital Opportunities Fund International Equity Fund Investors Fund Low Volatility Equity Fund Multi-Cap Core Fund Research Fund Strategic Volatility Equity Fund Value Convertible Securities Fund Equity Income Fund Global Dividend Fund The Putnam Fund for Growth and Income International Value Fund Multi-Cap Value Fund Small Cap Value Fund Income American Government Income Fund Diversified Income Trust Emerging Markets Income Fund Floating Rate Income Fund Global Income Trust High Yield Advantage Fund High Yield Trust Income Fund Money Market Fund* Short Duration Income Fund U.S. Government Income Trust Tax-free Income AMT-Free Municipal Fund Intermediate-Term Municipal Income Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Tax-Free High Yield Fund State tax-free income funds†: Arizona, California, Massachusetts, Michigan,Minnesota, New Jersey, New York, Ohio,and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. †Not available in all states. Money Market Liquidity Fund     43 Absolute Return Absolute Return 100 Fund® Absolute Return 300 Fund® Absolute Return 500 Fund® Absolute Return 700 Fund® Global Sector Global Consumer Fund Global Energy Fund Global Financials Fund Global Health Care Fund Global Industrials Fund Global Natural Resources Fund Global Sector Fund Global Technology Fund Global Telecommunications Fund Global Utilities Fund Asset Allocation George Putnam Balanced Fund Global Asset Allocation Funds — fourinvestment portfolios that spread yourmoney across a variety of stocks, bonds, andmoney market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Retirement Income Lifestyle Funds —portfolios with managed allocations tostocks, bonds, and money marketinvestments to generate retirement income. Retirement Income Fund Lifestyle 1 Retirement Income Fund Lifestyle 2 Retirement Income Fund Lifestyle 3 RetirementReady® Funds — portfolios withadjusting allocations to stocks, bonds, andmoney market instruments, becoming moreconservative over time. RetirementReady® 2055 Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund RetirementReady® 2040 Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund RetirementReady® 2025 Fund RetirementReady® 2020 Fund RetirementReady® 2015 Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 44     Money Market Liquidity Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Independent Registered Public Accounting Firm KPMG LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannCharles B. CurtisRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam Money Market Liquidity Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2014	$38,064	$ — $3,490	$ — September 30, 2013	$38,091	$ — $3,425	$ — For the fiscal years ended September 30, 2014 and September 30, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $3,490 and $3,425 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
